Exhibit 10.D

MENTOR GRAPHICS CORPORATION

1987 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

Mentor Graphics recognizes that its continuing success depends upon the
initiative, ability and significant contributions of non-employee directors.
Mentor Graphics believes that by affording its non-employee directors the
opportunity to purchase shares of Mentor Graphics it will enhance its ability to
attract and retain non-employee directors and will provide an incentive for them
to exert their best efforts on its behalf.

The Plan is as follows:

 

1. Shares Subject to Option.

1.1 Options granted under this Plan shall be for authorized but unissued or
reacquired Common Stock of Mentor Graphics.

1.2 Options may be granted under sections 5 and 6 of the Plan for a total of not
more than 1,500,000 shares of Common Stock, subject to adjustment under section
11. Shares subject to options that are terminated or expire without being
exercised, other than options that are surrendered upon exercise of a related
stock appreciation right, shall be added to the shares remaining for future
options.

 

2. Effective Date; Duration.

This Plan shall be effective May 21, 1987 and continue until options covering
all of the available shares have been granted and exercised unless sooner
terminated by the Board of Directors of Mentor Graphics (Board). Expiration or
termination of the Plan shall not affect outstanding options or stock
appreciation rights.

 

3. Eligibility; Non-Employee Directors.

Options may be granted under this Plan only to persons who are or have been
elected as Non-Employee Directors of Mentor Graphics. A “Non-Employee Director”
is a director who is not otherwise an employee of Mentor Graphics or any of its
subsidiaries and has not been an employee of Mentor Graphics or any of its
subsidiaries within 2 years of any date as of which a determination of
eligibility is made.

 

4. Administration.

4.1 The Plan shall be administered in accordance with the express provisions of
the Plan by a compensation committee appointed by the Board (Committee). The
Committee may delegate any of its administrative duties to one or more agents
and may retain advisors to assist it.

4.2 The Committee shall have general responsibility to interpret and administer
the Plan and shall have authority to adopt rules and to make other
determinations not inconsistent with the Plan deemed necessary for the
administration of the Plan. Any decision of the Committee shall be final and
bind all parties. Notwithstanding the foregoing, the Committee’s exclusive power
to make final and binding interpretations of the Plan shall immediately
terminate upon the occurrence of a Change in Control (as defined in section
8.2).

4.3 No Committee member shall participate in the decision of any question
relating exclusively to an option granted to that member.

 

5. Non-Discretionary Option Grants.

On the date of each annual meeting of shareholders of Mentor Graphics beginning
with the annual meeting held in 1987 (Grant Dates), each Non-Employee Director
elected at the annual meeting who served as a director continuously since the
prior annual meeting shall be automatically granted an option to

 

1



--------------------------------------------------------------------------------

purchase 12,000 shares of Common Stock of Mentor Graphics. Any incumbent
Non-Employee Director elected at an annual meeting who did not serve as a
director for the full period since the prior annual meeting shall instead be
automatically granted an option for a pro rata portion of 12,000 shares based on
the number of full or partial months during the period that the director did
serve. If the number of shares available for grant is insufficient to make all
automatic grants required on any Grant Date, the number of shares for which
options are granted to each Non-Employee Director shall be proportionately
reduced.

 

6. Discretionary Option Grants for New Directors.

An option to purchase 30,000 shares of Common Stock shall be automatically
granted to any person who (i) is elected a director of Mentor Graphics, (ii) has
not previously served as a director of Mentor Graphics, and (iii) at the time of
the initial election, qualifies as a Non-Employee Director under section 3. The
automatic grant of an option under this section 6 shall occur on the date the
new Non-Employee Director is first elected as a director (Grant Date).

 

7. Terms of Options.

Each option granted under this Plan shall have the following provisions:

7.1 Price. The exercise price of the option shall be equal to the last price for
the Common Stock reported on the Grant Date in the NASDAQ National Market
System. If the Common Stock is no longer quoted in the NASDAQ National Market
System, the exercise price shall be equal to the fair market value of the Common
Stock determined in a reasonable manner specified by the Committee.

7.2 Term. The term of the option shall be 10 years from the Grant Date.

7.3 Time of Exercise; Option Year.

7.3.1 Until it expires or is terminated and except as provided in section 7.3.2,
the option may be exercised from time to time to purchase shares up to the
following limits:

 

Years After Grant Date

   Percent
Exercisable  

Less than 1

   0  

1 to 2

   20 %

2 to 3

   40 %

3 to 4

   60 %

4 to 5

   80 %

over 5

   100 %

7.3.2 On death the exercise limit will be at least 50 percent.

7.3.3 The table in section 7.3.1 is based on an Option Year. An Option Year is a
12-month period starting on the Grant Date or an anniversary of that date.

7.4 Continuation as Director.

7.4.1 If an optionee ceases to be a director for any reason, an Option Reference
Date will be established. Any portion of the option that is not exercisable on
the Option Reference Date will lapse. The Option Reference Date will be fixed as
follows:

(a) If the termination is by death or disability, the first day of the next
Option Year will be the Option Reference Date.

 

2



--------------------------------------------------------------------------------

(b) In all other cases, the optionee’s last day as a director will be the Option
Reference Date.

7.4.2 Any portion of the option that is exercisable on the Option Reference Date
may be exercised up to the earlier of the last day of the term of the option or
a date fixed as follows:

(a) If the termination is by death or disability, one year after the last day as
a director.

(b) In all other cases, one month after the Option Reference Date.

7.5 Payment of Exercise Price. At the time of exercise of an option, the full
exercise price must be paid in cash or by delivery of Common Stock of Mentor
Graphics valued at fair market value, which shall be the last sale price for the
Common Stock reported on the NASDAQ National Market System on the trading day
immediately preceding the date of exercise or such other price as would be
determined by the method used under section 7.1.

7.6 Nonassignability. Except as otherwise determined by the Committee, the
option may not be assigned or transferred except on death, by will or operation
of law. Except as otherwise determined by the Committee, the option may be
exercised only by the optionee or by a successor or representative after death.

 

8. Acceleration Upon Change in Control.

8.1 Notwithstanding any limitation on exercisability contained in any option
agreement or in the Plan, each outstanding option shall automatically become
exercisable in full for the remainder of its term upon the occurrence of a
Change in Control.

8.2 “Change in Control” means the occurrence of any of the following events:

8.2.1 the approval by the shareholders of Mentor Graphics of:

(a) any consolidation, merger or plan of share exchange involving Mentor
Graphics (Merger) in which Mentor Graphics is not the continuing or surviving
corporation or pursuant to which shares of Common Stock would be converted into
cash, securities or other property, other than a Merger involving Mentor
Graphics in which the holders of Mentor Graphics’ Common Stock immediately prior
to the Merger have the same proportionate ownership of Common Stock of the
surviving corporation immediately after the Merger;

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Mentor
Graphics; or

(c) the adoption of any plan or proposal for the liquidation or dissolution of
Mentor Graphics;

8.2.2 at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors (Incumbent
Directors) shall cease for any reason to constitute at least a majority thereof,
unless each new director elected during such two-year period was nominated or
appointed by two-thirds of the Incumbent Directors then in office and voting
(new directors nominated or appointed by two-thirds of the Incumbent Directors
shall also be deemed to be Incumbent Directors); or

8.2.3 any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934 (1934 Act) shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become the beneficial owner (within the meaning of Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of Mentor Graphics ordinarily having
the right to

 

3



--------------------------------------------------------------------------------

vote in the election of directors (Voting Securities) representing twenty
percent (20%) or more of the combined voting power of the then outstanding
Voting Securities.

 

9. Limited Stock Appreciation Rights.

9.1 Each option granted under the Plan shall include a related limited stock
appreciation right. Effective as of December 14, 1988 and subject to shareholder
approval of the amendment to the Plan adding this section 9, a limited stock
appreciation right is automatically granted in tandem with each option
outstanding under the Plan on December 14, 1988.

9.2 Limited stock appreciation rights shall be exercisable only during the 60
calendar days immediately following a Change in Control and only if the
immediate resale of shares acquired upon exercise of the related option would
subject the optionee to liability under Section 16(b) of the 1934 Act, provided,
however, that a limited stock appreciation right may not be exercised within six
months of its date of grant. Upon exercise of a limited stock appreciation
right, the option or portion thereof to which the right relates must be
surrendered. The shares subject to an option or portion thereof that is
surrendered upon exercise of a limited stock appreciation right shall not be
available for future option grants under the Plan.

9.3 Each limited stock appreciation right shall entitle the holder to receive
from Mentor Graphics an amount equal to the excess of the fair market value at
the time of exercise of one share of Mentor Graphics Common Stock over the
option price per share under the related option, multiplied by the number of
shares covered by the related option or portion of the related option.

9.4 Payment upon exercise of a limited stock appreciation right by Mentor
Graphics may be made only in cash.

9.5 Limited stock appreciation rights may not be assigned or transferred except
on death, by will or operation of law and may be exercised only by the holder or
by a successor or representative after death.

 

10. Option Agreement.

Each option shall be evidenced by a stock option agreement which shall set forth
the number of shares for which the option was granted, the provisions called for
in section 7, 8 and 9 relating to the option, and such other terms and
conditions consistent with the Plan as the Committee shall determine from time
to time.

 

11. Changes in Capital Structure.

If any change is made in the outstanding Common Stock without Mentor Graphics
receiving any consideration, such as a stock split, reverse stock split, stock
dividend, or combination or reclassification of the Common Stock, corresponding
changes shall be made in the number of shares remaining available for option
under section 1, without any further approval of the shareholders. Fractional
shares shall be disregarded. The adjustment shall be made by the Committee whose
determination shall be conclusive. No corresponding changes shall be made to the
number of shares for which automatic grants are made under sections 5 and 6;
provided, however, that stock option agreements evidencing options may provide
that the number of shares issuable under outstanding options and the exercise
price of such options shall be appropriately adjusted in the event of changes in
capital structure covered by this Section 11.

 

4



--------------------------------------------------------------------------------

12. Amendment or Termination of the Plan.

12.1 The Board may amend or terminate this Plan at any time subject to section
12.2.

12.2 Unless the amendment is approved by the shareholders, no amendment shall be
made in the Plan that would increase the total number of shares available for
option grants under section 1.

 

5